Exhibit 10.29 ASSIGNMENT AND ASSUMPTION AGREEMENT This AGREEMENT is made this 5th day of October, 2010, by and between Jim D. Tilton, Jr. ("Assignor") and PPD Partners ("Assignee" and with Assignor, the "Parties"). W I T N E S S E T H WHEREAS, Assignor holds a certain debt instrument in the aggregate principal amount of ($355,563) of Sea Tiger , Inc. fka Tune-In-Media, Inc. (the "Debt") arising on or before September 30, 2009; and WHEREAS, the Assignor wishes to transfer all of his rights in the Debt to the Assignee; NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Assignment of Debt. Subject to the terms and conditions set forth herein, Assignor hereby assigns and transfers to Assignee, and Assignee agrees to purchase and assume from Assignor, the Debt, confirmation of which is attached hereto as Attachment A. As consideration for such Assignment, Assignee shall pay Assignor the amount of Three Hundred Fifty Thousand Dollars ($350,000) in separate two payments of One Hundred Fifty Thousand Dollars ($150,000) and Two Hundred Thousand Dollars ($200,000). The first payment of One Hundred Fifty Thousand Dollars ($150,000) shall be due on or before April 1, 2011 and the remaining Two Hundred Thousand Dollars ($200,000) shall be due on or before June 1, 2011. 2.Assignee Bound. Assignee hereby accepts the foregoing assignment and transfer and promises to be bound by and upon all the covenants, agreements, terms and conditions set forth therein. 3.Benefit and Assignments. This Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns; provided that no party shall assign or transfer all or any portion of this Agreement without the prior written consent of the other party, and any such attempted assignment shall be null and void and of no force or effect. 4.Representations. Assignor warrants and represents that he has good title to said Debt, full authority to sell and transfer same and that said Debt is being sold free and clear of all liens, encumbrances, liabilities and adverse claims, of every nature and description. Assignor further warrants that he shall fully defend, protect, indemnify and save harmless the Assignee and his lawful successors and assigns from any and all adverse claim, that may be made by any party against said Debt. 1 5.Waiver. Any party hereto shall have the right to waive compliance by the other of any term, condition or covenant contained herein. Such waiver shall not constitute a waiver of any subsequent failure to comply with the same or any different term, condition or covenant. 6.Applicable Law. New York, other than choice of law, shall govern the validity, construction, interpretation and effect of this Agreement. 7.Further Representations. The Assignee and Assignor are both (1) an "accredited investor" within the meaning of Rule 501 of Regulation D of the Securities Act, (2) experienced in making investments of the kind contemplated by this Agreement, (3) capable, by reason of its business and financial experience, of evaluating the relative merits and risks of an investment in the securities, and (4) able to afford the loss of its investment in the securities. 8.Headings. The paragraph headings of this Agreement are for convenience of reference only and do not form a part of the terms and conditions of this Agreement or give full notice thereof. 9.Severability. Any provision hereof that is prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability, without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction. 10.Entire Agreement. This Agreement contains the entire understanding between the parties, no other representations, warranties or covenants having induced either party to execute this Agreement, and supersedes all prior or contemporaneous agreements with respect to the subject matter hereof. This Agreement may not be amended or modified in any manner except by a written agreement duly executed by the party to be charged, and any attempted amendment or modification to the contrary shall be null and void and of no force or effect. 11.Joint Drafting. The parties agree that this Agreement hereto shall be deemed to have been drafted jointly by all parties hereto, and no construction shall be made other than with the presumption of such joint drafting. 12.Counterparts. This Agreement may be executed by the parties hereto in one or more counterparts, each of which shall be deemed an original and which together shall constitute one and the same instrument. In lieu of the original documents, a facsimile transmission or copy of the original documents shall be as effective and enforceable as the original. IN WITNESS WHEREOF, each of the parties hereto has caused this Assignment and Assumption to be executed as of the day and year first above written. 2 3
